Citation Nr: 0731828	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
thumb disability.

2.  Entitlement to service connection for alcohol and drug 
addiction.

3.  Entitlement to service connection for an adjustment 
disorder, to include secondary to alcohol and drug addiction.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The claim is under the jurisdiction of the Muskogee, 
Oklahoma, RO.  

The issue of entitlement to a higher rating for a right thumb 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The issue of entitlement to service connection for hepatitis 
C was raised at a hearing before the undersigned and is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACTS

1.  Under the law, primary alcohol and drug addiction, and 
diseases caused by primary alcohol and drug addiction cannot 
be granted, are not diseases for which service connection can 
be granted.  

2.  An adjustment disorder was not shown in service; an 
adjustment disorder, caused by alcohol and drug addiction, 
cannot be service-connected.

3.  The service and post-service medical records do not 
support the veteran's assertion of incurrence of a right knee 
injury in service; there is no medical evidence of a right 
knee disability due to in-service injury or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol and drug 
addiction have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2006).

2.  The criteria for service connection for an adjustment 
disorder have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2006).

3.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in May 2003, March 2005, and September 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that he should 
submit any pertinent evidence he had.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the 2005 and 2006 letters were not sent prior to the 
initial adjudication of the claims, this was not prejudicial 
to the veteran since he was subsequently provided adequate 
notice, and the claims were readjudicated and a supplemental 
statement of the case was provided to him in February 2007.  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In order for a VA examination to be warranted, 
there would have to be some indication in the record that 
each of the claimed disorders was incurred or aggravated in 
service or were caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  As 
discussed in more detail below, there is no indication in the 
record that there is a plausible basis for such conclusion.  
There are no medical opinions, nor has the appellant 
referenced any, suggesting that the claimed disorders were 
incurred or aggravated in service or are in any way related 
to service.  Thus, additional VA examination is not 
necessary.  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.   
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  An injury 
incurred during active military, naval, or air service will 
be deemed to have been incurred in the line of duty unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Alcohol and Drug Addiction/Adjustment Disorder

The veteran claims that he is entitled to receive service 
connection for alcohol and drug addiction and an adjustment 
disorder.  He reports that he began alcohol and drug abuse 
during service due to peer pressure, and asserts that his 
adjustment disorder stems from his alcohol and drug abuse.  
He reportedly had disciplinary issues and was seen for 
alcohol problems during service.  He claims that his 
adjustment disorder and other psychiatric issues began after 
service and are caused by the alcohol abuse which began in 
service.  

The veteran's claim for alcohol abuse and resulting 
psychiatric disorders was filed in February 2003.  The law 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301;VAOPGPREC 2-97 (January 16, 1997) [no compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs]. Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.  See also, in general, Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Thus, the veteran's claim for 
service connection for alcohol and drug addiction cannot be 
granted under the law.  

Further, the service medical records do not indicate that the 
veteran's adjustment disorder had its onset in service.  An 
adjustment disorder was not shown until many years after 
separation from service, and is reported to be secondarily 
caused by the alcohol and drug addiction.  Under the law, 
service connection for a disease caused by primary alcohol 
and drug addiction cannot be granted.  Therefore, the claim 
for service connection for adjustment disorder must also be 
denied.  

Right Knee

The veteran contends that he injured his right knee during 
service.  He reportedly hyperextended the knee and the knee 
locked up.  He states that he was in the demilitarized zone 
(DMZ) at the time (1980's) and that the only treatment he 
received for the knee was medication.  He claims that he has 
continued to have similar problems since service.  He 
reportedly has not sought medical treatment.  He self treats 
the knee problems with pain medication.  

The veteran's service medical records do not document the 
presence of any right knee injury or disorder.  His 
separation examination report, dated in January 1984, 
indicates that he did not report any problems with the knee.  
While he claims to have had problems with locking during 
service, it is noted that at separation, he specifically 
denied having problems with "trick" or locked knee.  
Further, physical examination of the right knee at separation 
did not note any abnormal findings.  

The Board has considered the veteran's assertion of in-
service and post-service problems with the right knee.  
However, given that there is no medical documentation of a 
right knee disability in service, and that at separation, he 
specifically denied the presence of the knee condition which 
he now claims existed in service, his assertion of such 
injury and disability having occurred in service is not 
credible.  As there is no evidence of a right knee disability 
in service, or medical nexus of a current right knee 
disability (if any) being due to injury sustained in service, 
service connection is denied. 


ORDER

Service connection for alcohol and drug addiction is denied.

Service connection for an adjustment disorder is denied.

Service connection for a right knee disorder is denied.  


REMAND

The veteran asserts that his right thumb disability has 
progressively worsened.  It is noted that initially, he was 
not afforded a VA examination to assess the severity of this 
disability because he was in prison.  He has now been 
released from prison and is available to attend a VA 
examination.  In accordance with the duty to assist, the 
Board finds that he should be scheduled for a VA examination.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to assess the severity of 
his right thumb disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  
The examiner, in accordance with the 
latest AMIE sheet for evaluating the 
thumb, is to provide a detailed review of 
the veteran's history, current 
complaints, and the severity of the 
disorder. The examiner must provide a 
clear explanation for each finding and 
opinion expressed.

2.  Thereafter, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


